Citation Nr: 0924096	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  07-07 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran had active military service from July 1969 to 
July 1971.

The appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado, which denied entitlement to service connection for 
PTSD.

The Veteran testified during a hearing before the undersigned 
Veterans Law Judge in December 2008; a transcript of that 
hearing is of record.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The Veteran is shown by competent medical evidence to 
have PTSD etiologically related to active service.


CONCLUSION OF LAW

PTSD was incurred in active military service.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 4.125 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans' Claims (the Court) is applicable to 
this claim.  In this case, because of a full grant of the 
benefit requested, any deficiency in the initial notice to 
the Veteran of the duty to notify and duty to assist in 
claims involving a disability rating and an effective date 
for the award of benefits is harmless error.  

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (2008); a link, established by medical 
evidence, between current symptomatology and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 38 C.F.R. 
§ 3.304(f) (2008).

If the veteran did not engage in combat with the enemy, his 
own testimony by itself is not sufficient to establish the 
incurrence of a stressor; rather, there must be service 
records or other credible supporting evidence to corroborate 
his testimony.  See Zarycki v. Brown, 6 Vet. App. 91 (1993); 
Doran v. Brown, 6 Vet. App. 283 (1994).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case the claim 
must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, VA shall give the benefit of the 
doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102 (2008).

Factual Background

The Veteran contends that he suffers from PTSD as a result of 
stressful events during his period of active service.

The Veteran's July 1969 pre-induction and July 1971 
separation examination reports reveal normal psychiatric 
findings.  According to his DD-214, the Veteran's specialty 
was motor vehicle operator.  The Veteran's combat history and 
expeditions record included participation in counter 
insurgency operations with the 7th Engineer Battalion in the 
vicinity of Danang, Vietnam in January and July 1970.  
Administrative Remarks found in the Veteran's personnel file 
also establish combat service code as (5). 

A private treatment record in February 2004 revealed a 
diagnosis of depression. 

In an August 2004 progress note, the Veteran was diagnosed 
with dysthymia and PTSD symptoms exacerbated by environmental 
stressors and sleep disorder. 

The Veteran claimed, in a January 2005 statement, that while 
service in the US Marine Corps, he was building Highway 1 
from Danang to Saigon.  He was in daily fear of a bomb under 
his truck or a bullet in his windshield.  Early in his tour 
he saw dead Viet Cong soldiers all along the road.  The 
Veteran included pictures of himself working in Vietnam and 
with dead Vietnamese people on the side of the road. 

In a July 2005 VA examination, the Veteran stated he was not 
directly involved in combat at any time, shot at, rocketed or 
mortared and did not have to kill.  He indicated that he saw 
no American killed or wounded, lost no good friends, was not 
wounded, did not receive a combat action award, and was 
discharged honorably.  The physician noted that the PTSD 
stressors were relatively minor, as the Veteran only 
indicated that he had seen dead bodies of Vietnamese people 
on the roadside, and saw a Vietnamese man hit by a truck and 
killed.  The physician noted that the Veteran had some 
symptoms that resemble avoidance.  Also, he had some symptoms 
of arousal, but they may be symptoms of anxiety.  The 
physician diagnosed generalized anxiety disorder and stated 
that it was less likely than not that it was the result of 
any experiences or events which he went through in Vietnam. 

In a March 2006 VA progress note, the physician noted a 
history of PTSD, and hospitalization for suicidal ideation in 
2003.  In an April 2006 mental health consultation, the 
Veteran stated he had moved several times which had been 
stressful, and that he had concerns over financial matters 
regarding buying a home and his wife finding a job.  He also 
expressed that his depression had gotten progressively worse 
over the past year.  The Veteran indicated that while a 
Marine in Vietnam, he witnessed lots of dead bodies, acute 
injuries, and villagers attacking a severely injured 
Vietnamese soldier.  He stated he had nightmares, sometimes 
related to the military, and that he was hypervigilant.  The 
physician diagnosed anxiety disorder, PTSD, and major 
depression without psychosis. 

The Veteran was hospitalized a second time for increasing 
anxiety and suicidal ideation in May 2006. 

The Veteran underwent a private psychological assessment in 
January 2007.  The Veteran restated his history of a truck 
driver in Vietnam.  He stated he delivered material to the 
Navy Seabees who were constantly getting "blown up by the 
enemy."  He recalled seeing mines go off and American 
soldiers and sailors injured, and the death of a young boy 
who inadvertently got in the way of a convoy.  The Veteran 
showed the physician pictures of the mutilated bodies of 
Vietnamese civilians taken during the 15 months he spent in 
Vietnam.  The psychologist noted that the Veteran experienced 
severe and debilitating psychological symptoms since his 
return from Vietnam including inpatient adult psychiatric 
treatment in May 2006.  The Veteran reported combat 
nightmares where he dreamed of being in the military, and 
exaggerated startle response where a sudden loud nose would 
cause him to startle and then be upset for a long period of 
time.  He also stated that he had no social life and no 
friends, and basically wanted to be by himself.  Although he 
was a minister and trying to work with people, he would have 
to leave church functions as soon as he could.  The Veteran 
reported that he always felt like killing himself, but 
thinking about his children stops him.  Upon mental 
examination, the psychologist found that the Veteran was in a 
mildly acute emotional state at the time.  Hypervigilance and 
hypersensitivity were noteworthy.  He appeared to be a very 
emotional person who was prone to over-react to even mild 
stressors.  A mild to moderate level of clinical depression 
also appeared to be present accompanied by a moderately high 
level of tension and anxiety, such at he cannot relax.  He 
appeared alienated from the larger society, feeling like he 
does not really fit in or belong anywhere.  He appeared to be 
socially reserved and aloof, seldom opening up or relating to 
other people.  He had some noteworthy social discomfort.  The 
psychologist diagnosed PTSD, combat related.  She also noted 
that although the Veteran was not directly in combat, he was 
exposed to death and gore, and his experiences in Vietnam 
stressed him. 

VA treatment records from August 2005 to December 2007 reveal 
continual treatment for PTSD. 

Analysis

In the present case, the Veteran has a confirmed diagnosis of 
PTSD which is linked, at least in part, to his claimed 
stressor.  As the Veteran is not shown to be a combat 
veteran, however, his testimony alone is not sufficient to 
establish the occurrence of the claimed in-service stressors 
and must be corroborated by credible supporting evidence.  
See Cohen v. Brown, 10 Vet. App. 128 (1997).  The Board finds 
that the Veteran's claimed stressor of witnessing dead bodies 
on the road is consistent with places, types, and 
circumstances of service as shown by the Veteran's military 
records and the other evidence of record.  See Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993); see also Pentecost v. 
Principi, 16 Vet. App. 124 (2002).  The Veteran served as a 
motor transport operator in service, which is verified by his 
DD-214. Copies of photographs submitted by the Veteran show 
him and dead bodies along the side of the road.  Furthermore, 
the Veteran testified to the authenticity of the pictures at 
a Travel Board hearing.  As his testimony was consistent with 
the evidence of record and other statements provided by him, 
the Board finds that the Veteran's testimony is credible.

Because the Veteran's PTSD diagnosis was based on a 
corroborated stressor, the Board finds that service 
connection for PTSD is warranted.  Although further 
verification of the Veteran's alleged stressor was not 
conducted due to its specific nature, the Board finds that 
the Veteran's stressor is consistent with the circumstances 
of his service and is supported by sufficient corroborating 
evidence.  See 38 U.S.C.A. § 1154(a).  Resolving the benefit 
of the doubt in favor of the veteran, the Board finds that 
service connection for PTSD is warranted.  See 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7 (2008).


ORDER

Entitlement to service connection for PTSD is granted. 



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


